We do not agree that certificate holders, by consenting to a reorganization plan which included an extension of the term of the mortgage and a reduction in the interest rate, waived their claims against the Guarantee Company on its guaranty, for the difference between the interest, as guaranteed, and the interest, as reduced. There is no waiver of the guarantor's liability unless the reorganization plan specifically so provides (Schackno Act, Laws of 1933, ch. 745, § 7). The order should be affirmed.
Orders modified in accordance with prevailing opinion. *Page 348